..       - ..
    . .                ..
          .




                                                    OFFICE   OF    THE     ATTORNEY        GENERAL      OF   TEXAS
                                                                                  AUSTIN


               OLRALD         0.    MINN
                   *,7oI*n     ..“PIL
                                                                                                             January     18,   1939
i
:
                                           Hon. Ben F. Thorpe
                                           county Attorney
                                           Scurry County
                                           Snyder, Texas

                                           Dear Sir:




                                                    Your request     for    an 0
                                           tiona:

                                                                                                  llowed halr
                                                                                                 re defendant
                                                                                                 ial,  and deten-


                                                                                                 o half       of   his
                                                                                                     laid    out   In


                                                                                         itled  to colleot  from
                                                                                         or mileage feee when
                                                                                       y to return prisoner
                                                                                      ty for trial  and trial
                                                                                      i some aiedemeanor   with


                                                                         y thie    Department.

                                                              peotfully   advised that on January 11,
                                                            n No. 0-SS,.thls     Department held that the
                                           amendment to Article      1055 of the Cede of Criminal Procedure
                                           was void a.8 unconstitutional.       A copy or this opinion  is
                                           enclosed  herewith   to which referenoe     is here made for all
                                           purposes.
        .‘.
    -




              Hon. Ben F. Thorpe,     January   16,    1939,   Page B



                    Under thi# opinion questlone  Nos. 1 and S are an-
              ewered in the negative.   The constable   is not entitled          to
              any fee where the defendant   laye out his fine in jail.

                    In answer to question No. 3 you are respectfully
              advised that the constable  would not be entitled    to collect
              any fee from the county under much circumstances     as outlined
              in question  No. 3.

                    The enclosed   opinion    above referred       to, holds that
              the old Article    1055 of the Code of Criminal Procedure           which
              provided  that officers     should receive      half fees when con
              victa worked out their      fines   either   upon the publio    roads
              or upon the county farm is etill          in effect.

                                                          Very   truly   youre

                                                      ATTORNEYGEWFRALOF TEXAS


2                                                     BY (Signed)   Wm. J. Fanning
                                                                     Assistant

              WJF: AW

              APPROVED

              (Signed) Gerald C. Mann
              ATTORNEYGENERALOF TEXAS

              ~ENCLOSURE